Citation Nr: 9934997	
Decision Date: 12/16/99    Archive Date: 12/23/99

DOCKET NO.  94-47 958	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an increased rating for chronic lumbosacral 
strain, currently rated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Oklahoma Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

D. S. Nelson, Associate Counsel

INTRODUCTION

The veteran had active duty from May 1979 to December 1989.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1994 rating decision by the 
Muskogee, Oklahoma, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  A notice of disagreement was received 
in August 1994, and a statement of the case was issued in 
September 1994.  The veteran's substantive appeal was 
received in October 1994.


FINDING OF FACT

The veteran's service-connected chronic lumbosacral strain 
results in a disability picture which more nearly 
approximates severe lumbosacral strain with marked limitation 
of forward bending in the standing position, some loss of 
lateral spine motion with osteo-arthritic changes and some 
abnormal mobility on forced motion. 


CONCLUSION OF LAW

The criteria for entitlement to a 40 percent evaluation for 
the veteran's service-connected chronic lumbosacral strain 
have been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4, including § 4.7 and Code 5295 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran claims that he has suffered an increase in the 
severity of his service-connected low back disability.  When 
a veteran is seeking an increased rating (as opposed to 
entitlement to service connection), such an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well-grounded.  Proscelle v. Derwinski, 2 
Vet.App. 629, 632 (1992).  After reviewing the claims file, 
the Board finds that the evidence of record allows for 
equitable resolution of the appeal and that no further action 
is necessary to meet the duty to assist the veteran.  38 
U.S.C.A. § 5107(a). 

Disability evaluations are determined by the application of 
the Schedule For Rating Disabilities, which assigns ratings 
based on the average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.  

In order to evaluate the level of disability and any changes 
in condition, it is necessary to consider the complete 
medical history of the veteran's condition.  Schafrath v. 
Derwinski, 1 Vet.App. 589, 594 (1991).  However, where an 
increase in the level of a service-connected disability is at 
issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet.App. 55 (1994).

Under Diagnostic Code 5295, lumbosacral strain warrants a 20 
percent rating with muscle spasm on extreme forward bending, 
loss of lateral spine motion unilateral, in standing 
position.  A 40 percent rating (the highest rating available 
under this code) is for application when lumbosacral strain 
is severe; with listing of whole spine to opposite side, 
positive Goldthwaite's sign, marked limitation of forward 
bending in standing position, loss of lateral motion with 
osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  

In the present case, it should also be noted that when 
evaluating disabilities of the musculoskeletal system, 38 
C.F.R. § 4.40 allows for consideration of functional loss due 
to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  DeLuca v. 
Brown, 8 Vet.App. 202 (1995).  Further, 38 C.F.R. § 4.45 
provides that consideration also be given to weakened 
movement, excess fatigability and incoordination.  

It appears clear from the record that the veteran suffers 
from continuing low back symptoms with a significant pain 
component.  VA spine examination in April 1994 revealed 
complaints of constant low back pain and bilateral iliolumbar 
discomfort, all of which were aggravated by bending.  
Examination revealed no back deformity and no paravertebral 
spasm on palpation, although there was tenderness to 
percussion over the lumbosacral area.  On forward bending, 
the veteran could bend to approximately 45 degrees which 
produced pain across the lumbosacral area.  He reportedly 
guarded against any further flexion.  Lateral bending was to 
15 degrees bilaterally with some lumbosacral discomfort.  
Examination also showed that the veteran moved guardedly 
getting up out of a chair and that he moved around rather 
stiffly.  

VA and private clinical records show continuing low back 
problems.  A March 1995 MRI of the lumbar spine was 
interpreted as showing a mild posterior central L5-S1 disc 
protrusion.  

VA examination in August 1996 revealed flexion to 80 degrees 
with no paraspinous spasm.  The veteran walked with a limp 
which he felt was due to pain in the back when he puts his 
full weight on the right lower extremity.  The examination 
diagnosis was chronic lumbosacral strain with L5-S1 
degenerative disc disease without radiculopathy.  

Subsequent medical records show continued treatment by 
injection for pain. 

The Board notes here that the VA examination of April 1994 
appears to paint a more severe disability picture than the 
report of August 1996.  However, medical record subsequent to 
August 1996 show problems with forward flexion and continuing 
complaints of pain.  The Board therefore views the April 1994 
VA medical examination report as revealing a more accurate 
picture of the veteran's low back disability.  In this 
regard, the Board believes it reasonable to view the April 
1994 examination as revealing the severity of the disability 
during a flare-up or active period.  

While all of the criteria for a 40 percent rating under 
Diagnostic Code 5295 have not been met, the Board believes 
that giving consideration to additional functional loss due 
to pain the low back disability more nearly approximates the 
criteria for severe lumbosacral strain so as to warrant a 40 
percent rating pursuant to 38 C.F.R. § 4.7.  While not 
entirely clear, the record does suggest some degenerative 
changes as well as some abnormal mobility.  

However, the preponderance of the evidence is against 
entitlement to a rating in excess of 40 percent.  As already 
noted, a 40 percent rating is the highest contemplated under 
Diagnostic Code 5295.  Likewise, a 40 percent rating is the 
highest available under Diagnostic Code 5292 for limitation 
of lumbar spine motion.  While a 60 percent rating is 
available under Diagnostic Code 5293, the evidence does not 
show persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings.  

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards."  
38 C.F.R. § 3.321(b)(1).  In this regard, the Board finds 
that there has been no showing by the veteran that his 
service connected disorder has resulted in marked 
interference with employment or necessitated frequent periods 
of hospitalization.  Under these circumstances, the Board 
finds that the veteran has not demonstrated marked 
interference with employment so as to render impractical the 
application of the regular rating schedule standards.  In the 
absence of such factors, the Board finds that criteria for 
submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995). 



ORDER

Entitlement to a 40 percent evaluation for chronic 
lumbosacral strain is warranted.  To this extent, the appeal 
is granted. 



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals





